ARMED SERVICES BOARD OF CONTRACT APPEALS•

Appeal of --                                  )
                                              )
Better Built + Clark, LLC                     )       ASBCA No. 60305
                                              )
Under Contract No. N40083-1 O-C-0021          )

APPEARANCE FOR THE APPELLANT:                         R. Edward Boucher, Esq.
                                                       Kotz Sangster Wysocki P.C.
                                                       Detroit, MI

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Timothy J. Cothrel, Esq.
                                                      Trial Attorney

                   ORDER OF DISMISSAL WITHOUT PREJUDICE

       Appellant appealed the decision of the contracting officer denying its claim for
additional costs associated with electrical work related to construction of an Armed
Forces Reserve Center, Akron, Ohio. The parties agreed to a settlement, however, the
settlement amount of $165,000 has not been paid. The parties jointly request that the
Board dismiss without prejudice pursuant to Board Rule 18(b) pending payment of the
agreed upon settlement amount. Accordingly, the above-referenced appeal is hereby
dismissed without prejudice. Unless either party or the Board acts within 180 days from
the date of this Order to reinstate this appeal, the dismissal shall be deemed with prejudice.

       Dated: August 15, 2019



                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60305, Appeal of Better Built+ Clark,
LLC, rendered in conformance with the Board's Charter.

       Dated:

                                                   PAULLA K. GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals